Citation Nr: 0928486	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  03-09 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for Grave's disease 
secondary to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Douglas J. Rosinski, Attorney


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The Veteran served on active duty from January 1961 to 
February 1964.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2001 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Oakland, 
California.  

The Veteran testified at a hearing before a RO Decision 
Review Officer in June 2003, and before the undersigned in 
August 2007.  Transcripts of both hearings are associated 
with the claims file.

In January 2008 the Board denied the claim.  The Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims, and in December 2008 the Court granted a joint motion 
for remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for 
Grave's disease pursuant to 38 C.F.R. § 3.303(d) (2008), and 
the doctrine announced in Combee v. Brown, 34 F.3d 1039, 
1043-44 (Fed. Cir. 1994).  

His service records show he is a radiation-exposed veteran by 
virtue of his May 1962 participation in a radiation-risk 
activity, Operation Dominic I.  38 C.F.R. § 3.309(d)(3) 
(2008).  He was diagnosed with Grave's disease in 1998, some 
34 years after his separation from active service.  Grave's 
disease is not a radiogenic disease, 38 C.F.R. § 3.311(b)(2) 
(2008), a fact the Veteran concedes.  He asserts, 
nonetheless, that there is sufficient scientific and medical 
evidence to show that his exposure was sufficient to serve as 
the causative agent for his non-cancerous thyroid disorder.

In this regard, in a statement submitted with his February 
2001 formal claim (VA Form 21-526), the Veteran noted that in 
May 1962, he participated in Operation Dominic I, "Shot 
Frigate Bird," while aboard the submarine USS Medregal (SS-
480).  Operation Dominic I was the test of a Polaris missile, 
armed with a live nuclear warhead, fired from the USS Ethan 
Allen (SSBN-608), which was submerged 1500 nautical miles 
from Christmas Island.  The detonation was an airburst, i.e., 
the warhead exploded above the ocean surface.

The Medregal's specific mission was to take instrument 
readings while at periscope depth.  The Veteran's exposure 
reportedly occurred when the vessel surfaced following the 
detonation, and he and three or so other crewmen went topside 
to retrieve the instrument.  Thereafter, the Medregal again 
submerged.

The information initially submitted by the Veteran included 
his personal medical history, to include his denial of a 
family history of any thyroid disorder.  The Veteran smoked 
in service, and he claims that his post-service radiation 
exposure was limited to routine dental and medical X-rays.  
His May 2001 statement informed the RO that the Medregal 
surfaced directly beneath the mushroom cloud 17 nautical 
miles from the burst point, that he wore a film badge but no 
protective clothing, and that while on the deck for retrieval 
of the instrument, he was exposed to the mist and warm rain 
from the cloud.

By 2004, the Veteran had made contact with a former shipmate, 
Mr. [redacted].  In an April 2004 e-mail to the Veteran, Mr. 
[redacted] stated that he was not at the helm, as the Veteran 
previously recalled, but on the deck watching the engineer 
retrieve an instrument.  Mr. [redacted] based his ability to 
recall the Veteran's exact location after so many years on 
the fact that he asked a superior to trade places with the 
Veteran, because he was so interested in what the instrument 
had recorded.  His request was refused.  Mr. [redacted] noted in 
a May 2004 statement that the Medregal was submerged less 
than 12 miles from the burst point and, after surfacing, rain 
and/or spray from the detonation fell on them while on deck 
retrieving the instrument.

The Board notes that the exact position of the Medregal at 
the time that it surfaced following weapons detonation is not 
reported in the ship's deck log.  Moreover, the Board has 
profoundly grave doubts that a Commanding Officer of a United 
States Naval Ship would hazard his vessel by placing it in an 
area that was more than twice the distance closer than called 
for by operational nuclear test plans.  Still, in an effort 
to avoid future unnecessary joint motions for remand, the 
Board, for the purposes of this remand only, will order a new 
dose estimate and a new opinion from the Under Secretary for 
Benefits based on the Veteran's revised statement.

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the Defense 
Threat Reduction Agency (DTRA) and any 
other appropriate governmental entity, to 
request any available dosimetry data 
pertaining to the Veteran's participation 
in Operation Dominic I, "Shot Frigate 
Bird."  In this regard, the DTRA is 
requested to first attempt to determine 
the distance that the Medregal surfaced 
from the burst point, and the surface 
conditions at that time.  If the exact 
location can be determined dosimetry data 
should be provided based on that 
location.

In the exact location cannot be 
ascertained, the DTRA should review their 
prior October 2002 and August 2006 
responses.  They are then requested to 
prepare a "Scenario of the Veteran's 
Participation and Radiation Exposure," 
like that prepared in association with 
their August 2006 response with the 
following modifications.  

*	Instead of "Were submerged on May 
6, 1962, approximately 17 miles from 
the burst point," substitute "Were 
submerged on May 6, 1962, less than 
12 miles from the burst point."   

*	Add the contention that the 
appellant was exposed to mist and 
warm rain from a cloud while 
standing on the bridge for 10 to 15 
minutes prior to submerging.  

If the RO is unable to obtain a dose 
estimate based on the appellant's revised 
information, that fact should be 
documented in the record along with 
documentation regarding the RO's attempt 
to obtain such information. 

2.  If the dosimetry data secured from 
DTRA differs in any respect, the RO 
should forward the case to the Under 
Secretary for Benefits for an opinion as 
to whether sound scientific and medical 
evidence supports the conclusion that it 
is at least as likely as not that the 
appellant's Grave's disease resulted from 
in-service exposure to radiation.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence. If the benefit 
sought is not granted, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

